FILED
                             NOT FOR PUBLICATION                               JUN 22 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT J. JAFFE,                                   No. 08-55013

               Plaintiff - Appellant,              D.C. No. 2:06-cv-08094-DDP-JTL

  v.
                                                   MEMORANDUM *
DAVID P. YAFFE, The Honorable, in his
Judicial and individual capacities; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Robert J. Jaffe appeals pro se from the district court’s order rejecting Jaffe’s

Federal Rule of Civil Procedure 60(b) motion. We have jurisdiction under 28



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                    08-55013
U.S.C. § 1291. We review for an abuse of discretion the district court’s decision

regarding the management of its case. Muckleshoot Tribe v. Lummi Indian Tribe,

141 F.3d 1355, 1358 (9th Cir. 1998). We affirm.

      The district court did not abuse its discretion by rejecting Jaffe’s Rule 60(b)

motion. The rejection was consistent with this court’s mandate upon summarily

affirming the district court’s order dismissing Jaffe’s suit for lack of subject matter

jurisdiction under the Rooker-Feldman doctrine. See Palomo v. Baba, 497 F.2d

959, 960 (9th Cir. 1974) (per curiam) (recognizing that any orders by a district

court following issuance of the mandate must be consistent “as to all matters

encompassed by the mandate”).

      We decline to address Jaffe’s contentions regarding the underlying dismissal

of his case.

      AFFIRMED.




                                                                                 08-55013